Citation Nr: 1527631	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-09 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a sleep disorder. 

2. Entitlement to an initial compensable evaluation for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.P. 


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984 and from November 2004 to November 2009, with additional periods of unverified service in the U.S. Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (the Atlanta RO).  In July 2010, the RO granted service connection for left ear hearing loss and assigned a noncompensable evaluation, effective November 21, 2009.  In November 2010, the RO denied the claim for service connection for a sleep disorder.  The Veteran timely appealed both of these determinations.  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in April 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating - Left Ear Hearing Loss 

Regarding the claim of entitlement to an initial compensable evaluation for left ear hearing loss disability, the Veteran testified in April 2015 that his hearing acuity had worsened since he was most recently examined in 2013. See Hearing Transcript, pp. 6, 8.  This raises the possibility that a compensable evaluation might be warranted for the service-connected left ear hearing loss.  Thus, an examination is warranted to determine the current severity of the Veteran's hearing loss. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service Connection - Sleep Disorder

The Veteran contends that he has a sleep disorder that had its onset during active duty service.  He testified that he began to experience sleep disturbances during his last period of active duty service (in approximately 2009), and that fellow soldiers/roommates told him to seek treatment because they observed him having breathing difficulties while sleeping.  The Veteran reported that he was often awakened by his own snoring/breathing stoppage and that he slept only a few hours a night.  The Veteran's friend, V.P., also provided testimony to this effect, noting that she observed similar symptomatology (snoring, stoppage of breathing during the night, etc.) beginning in approximately 2007/2008 and to the present.  

The Veteran separated from service in 2009.  He testified that he underwent VA-contracted sleep studies from approximately June to August 2010.  He reported that he was thereafter diagnosed with obstructive sleep apnea and issued a CPAP machine.  As noted by the Veteran and his representative during the Board hearing, the VA-contracted sleep studies from June/August 2010 are not currently of record.  Those records must be obtained upon remand, as well as any outstanding records of medical treatment from the Atlanta VA Medical Center (VAMC) located in Decatur, Georgia. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, in light of the competent lay testimony described above, if the medical records sought upon remand show a current sleep disorder diagnosis, then Veteran should be afforded a VA examination to determine the nature and etiology of such disorder. (Emphasis added). See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Obtain (a) any outstanding VA records from the Atlanta VAMC located in Decatur, Georgia, dated from 2010 to the present, and (b) the above-referenced June-August 2010 sleep studies conducted by a VA-contracted medical facility/provider.  

Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran is also encouraged to submit any medical records he believes supports his claims.

2. Then, review the additional evidence to see if it shows complaints of or treatment for a sleep disorder, to include sleep apnea.  If so, then schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder was incurred in or is otherwise related to service.  

The claims file must be reviewed by the examiner.  The examiner must consider the Veteran's statements regarding onset of the disability and statements regarding continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale must accompany any conclusion reached in the examination report.

3. Schedule the Veteran for a VA audiology examination to determine the current severity of the Veteran's left ear hearing loss disability.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should provide a complete report of audiometric findings and also specifically comment on the impact of the Veteran's hearing loss upon his social and industrial activities, including his employability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the service treatment records.

4. Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




